COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re 8650 Frisco, LLC d/b/a Estilo Gaucho Brazilian Steakhouse,
                          Mandona, LLC, Galovelho, LLC, Bahtche, LLC, Claudio Nunes, and
                          David Jeiel Rodrigues

Appellate case number:    01-15-00423-CV

Trial court:              133rd District Court of Harris County

Date motion filed:        July 23, 2015

Party filing motion:      Relators

       The en banc court has unanimously voted to deny relators’ motion for en banc
reconsideration. It is ordered that the motion is denied.

Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court*

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.



Date: September 3, 2015